DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 01/24/2022, with respect to the rejection of claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A composite electronic component comprising: a composite body including a multilayer ceramic capacitor and a ceramic chip coupled to each other, wherein the multilayer ceramic capacitor includes a first ceramic body having a plurality of dielectric layers and internal electrodes, stacked to face each other with the respective dielectric layers interposed therebetween, and further includes first and second external electrodes disposed on opposite end portions of the first ceramic body, respectively, in a first direction, wherein the ceramic chip is disposed below a lower surface of the first ceramic body of the multilayer ceramic capacitor in a second direction and includes a second ceramic body and first and second terminal electrodes disposed on opposite end portions of the second ceramic body, respectively, in the first direction and connected to the first and second external electrodes, respectively, wherein wherein each angle (0) defined by inner sider surfaces of the first portions of the solder and the upper surface of the second ceramic body satisfies 45 degrees or less.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein each angle (0) defined by inner sider surfaces of the first portions of the solder and the upper surface of the second ceramic body satisfies 45 degrees or less” in combination with the other claim limitations. 

Regarding independent claim 9, the prior art fails to teach or suggest, alone or in combination:
A composite electronic component comprising: a composite body including a multilayer ceramic capacitor and a ceramic chip coupled to each other, wherein the multilayer ceramic capacitor includes a first ceramic body having a plurality of dielectric layers and internal electrodes, stacked to face each other with the respective dielectric layers interposed therebetween, and further includes first and second external electrodes disposed on opposite end portions of the first ceramic body, respectively, in a first direction, and wherein the ceramic chip is disposed below a lower surface of the first ceramic body of the multilayer ceramic capacitor in a second direction perpendicular to the first direction and DB1/ 113938350.1includes a second ceramic body and first and second terminal electrodes disposed on opposite end portions of the second ceramic body, respectively, in the first direction and connected to the first and second external electrodes, respectively, wherein, when 'C1' is a distance in the first direction from a central plane of the composite body to inner ends of bent portions of the first and second external electrodes disposed on the lower surface of the first ceramic body, 'C2' is a distance (C2) in the first direction from the central plane of the composite body to inner ends of bent portions of the first and second terminal electrodes disposed on an upper surface of the second ceramic body facing the lower surface of the first ceramic body, and 'G1' is a gap between the first ceramic body and the second ceramic body in the second direction, (C1-C2) > G1.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein, when 'C1' is a distance in the first direction from a central plane of the composite body to inner ends of bent portions of the first and second external electrodes disposed on the lower surface of the first ceramic body, 'C2' is a distance (C2) in the first direction from the central plane of the composite body to inner ends of bent portions of the first and second terminal electrodes disposed on an upper surface of the second ceramic body facing the lower surface of the first ceramic body, and 'G1' is a gap between the first ceramic body and the second ceramic body in the second direction, (C1-C2) > G1” in combination with the other claim limitations. 

Cited Prior Art
(ISHIKAWA et al (US 2016/0007446) teaches relevant art in Fig. 21(B).
TANIGUCHI et al (US 2016/0381802) teaches relevant art in Fig. 9.
KAMOBE et al (US 2014/0198427) teaches relevant art in Fig. 4.
AKIYOSHI et al (US 2018/0082784) teaches relevant art in Fig. 2-3.
HATTORI et al (US 2015/0270068) teaches relevant art in Fig. 1-3.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848